Citation Nr: 1732051	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  15-07 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a lung disability, to include chronic obstructive pulmonary disease (COPD), to include as due to Agent Orange exposure.


ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty in the Army from December 1967 to December 1970.

This matter comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a February 2014 rating decision of the VA Regional Office (RO) in Winston-Salem, North Carolina.
A July 2016 Board decision adjudicated several other appealed issues with applicable reasons and bases cited therein.  However, the July 2016 decision remanded the issues of entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), entitlement to service connection for a chronic sleep disability, and entitlement to service connection for a lung disability (clarified by examination as COPD and characterized as such in this decision) for further development.  

In May 2017, the RO granted service connection for PTSD, so the issue of service connection for PTSD is no longer before the Board.  The RO's grant of service connection for PTSD contemplated sleep impairment symptomatology, so the issue of service connection for chronic sleep impairment is no longer before the Board.

A private attorney previously represented the Veteran, however, the Veteran revoked his representation, and the attorney withdrew as attorney of record.  The Veteran did not designate new representative and is therefore unrepresented.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


FINDING OF FACT

The Veteran's lung disability, diagnosed as COPD, was not incurred in or otherwise related to service.


CONCLUSION OF LAW

The criteria for service connection for a lung disability, to include COPD, have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Legal Criteria

Establishing direct service connection generally requires (1) a current disability; (2) an in-service occurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a).  When a chronic condition is present, a claimant may establish the second and third elements by demonstrating continuity of symptoms.  38 C.F.R. § 3.303(b).  Certain chronic diseases may be presumptively service connected if they manifest to a compensable degree within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any injury or disease diagnosed after discharge when the evidence establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed the record in conjunction with this case.  Although the Board must provide reasons and bases supporting this decision, the Board need not discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis will focus specifically on what the evidence shows, or fails to show.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).

Furthermore, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert, 1 Vet. App. at 49.

Lay evidence, if competent and credible, may establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If a Veteran was exposed to an herbicide agent during active service, then certain diseases shall be service connected even though there is no record of that disease during service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6), 3.309(e), 3.313 (2016).  The term "herbicide agent" specifically refers to 2, 4-D; 2, 4, 5-T and its contaminant TCDD, cacodylic acid; and picloram.  38 C.F.R. § 3.307 (a)(6).  "Agent Orange" is the most prevalent herbicide containing such herbicide agents.  However, even if the Veteran is not entitled to presumptive service connection for a disease due to herbicide agent exposure, VA must also consider the claim on a direct service connection basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); 38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.304(d) (2016) (noting the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis).  


III. Analysis

The Veteran has contended that his lung disability, currently diagnosed as COPD, is the result of Agent Orange exposure while in Vietnam, or was otherwise incurred in or caused by service.  The Veteran served in the Republic of Vietnam, and herbicide agent exposure is presumed.  The Veteran also presents a history of smoking one pack of cigarettes per day for over 50 years.

COPD is not subject to presumptive service connection as due to herbicide agent exposure.  38 C.F.R. §§ 3.307(a)(6); 3.309(e).  Additionally, COPD is not considered a "chronic disease" for purposes of 38 C.F.R. §§ 3.303(b); 3.309(a).  Therefore, the Board analyzes service connection for COPD under a direct basis.  

Private and VA records reflect that the Veteran sought treatment in July 2009 for lung problems after he was involved in a motor vehicle accident.  Chest imaging performed in connection with treatment for the accident revealed lung nodules, and thereby raised concerns for malignancy.  See September 2009 private treatment record.  An August 2009 VA treatment note indicates the Veteran reported a "chlorine inhalation injury" one year prior.  The Veteran underwent further imaging that revealed extensive emphysema, as well as nodules eventually attributed to a mycobacterial infection.  See February 2010 VA treatment record.  The record indicates the Veteran was prescribed antibiotics and directed to return for follow-up monitoring but did not fully comply with the treatment plan.  Id.  Ultimately, the Veteran presents with COPD, and the record reflects the earliest date of diagnosis in July 2009.  

While the Veteran has a current diagnosed disability of COPD, competent medical evidence of record does not support the notion that this disability was incurred in service, or otherwise related to service.  An April 2017 VA examiner opined that the Veteran's respiratory disability was less likely than not related to service.  The examiner noted the history of the Veteran's COPD started in 2009, and that service treatment records (STRs) do not reflect treatment or diagnosis for COPD or any sort of lung disease.  

STRs are indeed silent for any treatment or diagnosis of lung disease.  The Veteran affirmed that he did not have a chronic cough in his October 1970 exit questionnaire.  Although the Veteran reported pain or pressure in chest in his exit questionnaire, the clinical evaluation portion notes the lungs as normal.

The Board acknowledges the Veteran's contentions concerning the origin of his COPD, and that he is competent to allege symptoms of such.  Nevertheless, the Veteran cannot proffer competent medical evidence as to the nature and etiology of his COPD.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board affords greater probative weight to the April 2017 VA medical opinion against a nexus between the Veteran's COPD and service.

The Board notes the record presents several potential intervening factors to include an over 50 year history of smoking and the Veteran's employment history in construction, however, the Board does not opine as to any medical relation of the Veteran's COPD to such events, as the Board is unfit to do so.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Additionally, the Board shall not seek any medical opinions regarding any possible etiological connection as to do so would only serve the purpose of obtaining negative evidence.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  Regardless, the evidence of record already preponderates against the Veteran's claim of service connection for COPD.  As such, the benefit of the doubt doctrine is inapplicable, and the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a lung disability, to include COPD, is denied.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


